FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA ,               No. 11-15528
                Plaintiff-Appellee,
                                            D.C. No.
MICHAEL SIMARD ,                         2:09-cv-00086-
             Claimant-Appellant,           KJD-GWF

                 v.
                                           OPINION
$999,830.00 IN UNITED STATES
CURRENCY ,
                        Defendant.


      Appeal from the United States District Court
               for the District of Nevada
       Kent J. Dawson, District Judge, Presiding

                Argued and Submitted
         August 9, 2012—Pasadena, California

               Filed December 10, 2012

    Before: Stephen Reinhardt, Barry G. Silverman,
      and Kim McLane Wardlaw, Circuit Judges.

                  Per Curiam Opinion
2                  UNITED STATES V . SIMARD

                           SUMMARY*


                   Standing / Civil Forfeiture

    The panel reversed the district court’s judgment striking
a claim to $999,830 in a civil forfeiture proceeding.

    The panel held that the district court erred in striking the
claim by applying the standard of proof for a claimant
asserting a possessory, rather than an ownership, interest in
property. The panel held that claimant’s unequivocal
assertion of ownership established Article III standing at this
preliminary stage of the proceedings.


                            COUNSEL

Ronald N. Richards, Law Offices Ronald Richards and
Associates, A.P.C., of Beverly Hills, California, for Claimant-
Appellant.

Michael A. Humphreys, United States Attorney’s Office, Las
Vegas, Nevada, for Plaintiff-Appellee.




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                 UNITED STATES V . SIMARD                     3

                          OPINION

PER CURIAM:

    Michael Simard appeals the district court’s order striking
his claim to $999,830 in this civil forfeiture proceeding and
the district court’s denial of his motion for reconsideration of
that order. The district court concluded that Simard lacked
Article III standing, struck his claim and entered judgment in
favor of the government. The district court also denied his
motion for reconsideration. We have jurisdiction under
28 U.S.C. § 1291, and we reverse.

    The district court erred in granting the motion to strike by
applying the standard of proof for a claimant asserting a
possessory, rather than an ownership, interest in property. In
a civil forfeiture proceeding, “[a]t the motion to dismiss
stage, a claimant’s unequivocal assertion of an ownership
interest in the property is sufficient by itself to establish
standing.” United States v. $133,420.00 in U.S. Currency,
672 F.3d 629, 638 (9th Cir. 2012). A claimant asserting a
mere possessory interest must do more, and explain their
possession of the property. Id. Simard introduced a sworn
declaration in support of his claim “asserting a legal right and
ownership interest in the monies seized from me.” This
unequivocal assertion of ownership establishes Article III
standing at this stage of proceedings.

   The disclaimer form and statements allegedly made by
Simard during the traffic stop, and relied upon by the district
court, may be relevant evidence at such time as a motion for
summary judgment is filed. See $133,420.00, 672 F.3d at
638–39. However, that evidence is not properly weighed
against Simard’s unequivocal assertion of ownership for
4                UNITED STATES V . SIMARD

determining the existence of Article III standing at this
preliminary stage of the proceedings.

    Because we hold that the district court erred in striking his
claim, Simard’s appeal of his motion for reconsideration of
that determination is moot.

    REVERSED AND REMANDED.